IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAVIER ALFREDO VILLELA,                              No. 68314

                              vs.
                                  Appellant,
                                                                               FILED
                THE STATE OF NEVADA,                                           JAN 2 6 2016
                                  Respondent.
                                                                            TRACE K. LINDEMAN
                                                                         CLERK OF SUPREME COURT

                                     ORDER DISMISSING APPEAL             BY
                                                                               CEPuTv CLE K

                           This is an appeal from a Judgment of conviction. Eighth
                Judicial District Court, Clark County; Douglas Smith, Judge.
                           Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant
                of the legal effects and consequences of voluntarily withdrawing this
                appeal, including that appellant cannot hereafter seek to reinstate this
                appeal, and that any issues that were or could have been brought in this
                appeal are forever waived. Having been so informed, appellant consents
                to a voluntary dismissal of this appeal. Cause appearing, we
                            ORDER this appeal DISMISSED.'




                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                        -02(9
                      cc:   Hon. Douglas Smith, District Judge
                            Mario D. Valencia
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
                            Javier Alfredo Villela




SUPREME COURT
        OF
     NEVADA


tO) 1947A    .41paa
                                                          2